Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  April 3, 2013                                                                                      Robert P. Young, Jr.,
                                                                                                               Chief Justice

                                                                                                     Michael F. Cavanagh
                                                                                                     Stephen J. Markman
  144985(14)(15)                                                                                         Mary Beth Kelly
                                                                                                          Brian K. Zahra
                                                                                                  Bridget M. McCormack
                                                                                                        David F. Viviano,
  In re:                                                                                                            Justices
                                                                  SC: 144985
  The Honorable DEBORAH ROSS ADAMS,                               JTC: Formal Complaint No. 89
  Judge, 3rd Circuit Court

  _______________________________________/

       On order of the Court, the motion for immediate consideration is GRANTED.
  The motion to expand the record is DENIED.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         April 3, 2013                       _________________________________________
           s0402                                                             Clerk